DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 which states “a capacitance variable capacitor whose electrostatic capacitance changes from a first capacitance to a second capacitance corresponding to an environmental change;  5a reference capacitor having an electrostatic capacitance between the first capacitance and the second capacitance as a reference capacitance value” it is not clear as to how the reference capacitor would set to have an electrostatic capacitance between the first capacitance and the second capacitance as a reference 
Claim 6 which states “a capacitance variable capacitor whose electrostatic capacitance changes from a first capacitance to a second capacitance corresponding to an environmental change; a first capacitor circuit comprising a plurality of capacitors and being capable of selectively changing a capacitance value of the electrostatic capacitance” it is not clear as to how the first capacitor circuit would selectively change a capacitance value of the electrostatic capacitance since the capacitance variable capacitor appear operates independent from each other as shown in Fig. 13 for instance and the electrostatic capacitance of the capacitance variable capacitor is appear to vary based on the environment change, hence, it is not clear as to how the first capacitor circuit would recognize the electrostatic capacitance changed in order to change the capacitance value of the electrostatic capacitance. Further clarification is needed.
Claim 13 is rejected in the same manner as discussed above in claim 1.
Claims 2-5 & 7-12 are rejected due to their dependency.

Allowable Subject Matter

Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843